— Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Westchester County (Colabella, J.), imposed November 28, 1986, upon his conviction of burglary in the second degree, upon his plea of guilty.
Ordered that the sentence is affirmed.
We find no merit to the defendant’s contention that the sentence imposed constitutes cruel and unusual punishment in violation of constitutional proscriptions (see, NY Const, art I, § 5; US Const 8th Amend; People v Jones, 39 NY2d 694; People v Broadie, 37 NY2d 100, cert denied 423 US 950). Nor do we find under the circumstances of this case that the sentence, which was within the legally permissible range for a. second felony offender convicted of a class C felony offense (Penal Law § 70.06 [3] [c]; [4] [b]), was excessive. In any event, the sentence was the one for which the defendant freely bargained and, thus, he has no cause to complain that it was unduly harsh or excessive (see, People v Kazepis, 101 AD2d *685816). Thompson, J. P., Bracken, Brown, Sullivan and Rosenblatt, JJ., concur.